ATTACHMENT
3.a) 	New issues
First, new FIG. 2D and new descriptions “Figure 2D shows another schematic representation of a cross sectional view taken through a thru-axle of a wheel axle assembly of a bicycle” in the amended Brief Description of the Drawings (see p. 3 of the Amendment under 37 CFR 1.116 (hereinafter “Am.”)) and the new paragraph “In another embodiment, as previously described, the first transmitter can be mounted to a rear derailleur 15, which is shown in Fig. 2D” in Spec. p. 14, after l. 14 (Am. p. 5) raise new issues that would require further consideration and/or search.  For example, the above amendments may necessitate a new rejection under 35 USC 112(a) because there was no indication in the specification as to whether the parts represented by the black boxes “15” and “20” (the rear derailleur and the first transmitter), were “off the shelf” or must be specifically constructed or modified for Applicant’s claimed bicycle.  Also, there were no details in the specification of how the parts should be mechanically and/or electrically interconnected, and/or controlled to obtain the specific operations claimed by the applicant.  Thus, the above amendments would raise new issues such as lack of written description and/or lack of enablement (MPEP § 2163 et seq.).   Please see In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976) and In re Donohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977) cited in MPEP § 2164.06(a).
In response to Applicant’s following contention on p. 16 of the Am:
Applicant notes that new Fig. 2D does not add new matter. As noted in the specification at pages 3 and 9 and the original claims, the first transmitter may be mounted to a rear derailleur. Fig. 2D is added to illustrate such features i.e., rear derailleur 15 and transmitter 20. Applicant submits that a person having ordinary skill in the art understands the use, connection, and placement of a rear derailleur in a bicycle. Thus, no new matter has been added and the schematic representation of FIG. 2D would be understood with regards to how such features are connected. Moreover, page 9, lines 21-30 
 
The Examiner respectfully submits that even if new FIG. 2D does not add new matter, it is not sufficient for the purposes of the written description requirement of 35 USC 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.  As noted, each application in the chain must describe the claimed features.  Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) cited in MPEP § 2163.02.   In addition, the Court in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014) stated a specification needs not disclose what is well-known in the art, but it is the specification, and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement.  See also Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-1385 (Fed. Cir. 2009) and Atmel Corp., 198 F.3d at 1380 cited in Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) and/or MPEP § 2181.
Notwithstanding the above new issues, the Examiner agrees to accept new FIG. 2D.  The Examiner is mindful that 35 U.S.C. 113 states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim. (Emphases added)

Second, the new limitations in claim 1 such as quoted below raise new issues:
	a wheel axle detachably mounted between the dropouts;…
a control element; and

selected from the group consisting of (i) at one of the dropouts, (ii) at or in a rear derailleur, or (iii) in or on the thru-axle, the control element being wiredly or wirelessly in communication with the first transmitter for transmitting a signal from the control element to the first transmitter;
 
wherein the wheel axle includes a first receiver, the first transmitter being wirelessly in communication with the first receiver for transmitting a signal and/or electric power from the first transmitter to the first receiver;

wherein the wheel axle includes an electric component connected to the first receiver for receiving a signal and/or electric power from the first receiver.  (Emphases added).

Amended claim 1 may necessitate a new rejection under 35 USC 112(b).  It may be unclear because it apparently states the function(s) (“for transmitting a signal and/or electric power from the first transmitter to the first receiver” and/or “for receiving a signal and/or electric power from the first receiver”) without providing an indication as to how the function(s) is(are) performed.  The recited function(s) apparently do(does) not follow from the structures recited in the claim.  Thus, it is unclear whether the function(s) require(s) some other structure(s) or is(are) simply an inherent result of the operating of the bicycle in a certain manner.  Please see, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239 cited in MPEP § 2181.   Please see also MPEP § 2172.01.
In addition, regarding possible art rejections, please see the alternative limitations in MPEP § 2173.05(a) and, e.g., Fresenius USA Inc. v. Baxter International Inc., Fed. Cir., No. 2008-1306, 9/10/09 (With an element written in Markush form, “the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art.”) and Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001) (When the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative.).  
long range wireless connection is provided between the second transmitter and the second receiver…” in claim 58; and “the electric component is a sensor” in claim 59 raise new issues that would require further consideration and/or search.  
14.	Other
a.	Applicant’s interview record (Am. p. 15) is O.K.
b.	The drawings were received on February 24, 2022.  These drawings are accepted. 
c.	The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application No. 16608495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

/VINH LUONG/            Primary Examiner, Art Unit 3656